MAINE SUPREME JUDICIAL COURT                                      Reporter of Decisions
Decision:   2016 ME 65
Docket:     Pen-15-310
Submitted
 On Briefs: April 21, 2016
Decided:    May 3, 2016

Panel:       SAUFLEY, C.J., and ALEXANDER, MEAD, GORMAN, HJELM, and HUMPHREY, JJ.



                                 STATE OF MAINE

                                          v.

                               DAVID L. VIOLETTE


GORMAN, J.

         [¶1] On October 19, 2014, an officer of the Bangor Police Department

stopped a vehicle driven by David L. Violette. As a result of that stop, Violette

was charged with operating under the influence with two prior convictions for

operating under the influence (Class C), 29-A M.R.S. § 2411(1-A)(B)(2) (2015).

The motion judge (Penobscot County, A. Murray, J.) denied Violette’s motion to

suppress the evidence obtained from the stop, and Violette then entered a

conditional guilty plea to the charge pursuant to M.R.U. Crim. P. 11(a)(2).

         [¶2] Because Violette had two previous convictions for operating under the

influence within the ten-year period preceding this conviction, the court sentenced

him to four years in prison with all but eighteen months suspended; two years of

probation; a fine of $1,385; and a six-year license suspension. See 29-A M.R.S.
2

§ 2411(5)(C) (2015). Violette appeals, challenging the court’s denial of his motion

to suppress.

      [¶3] Violette contends that the stop of his vehicle was not supported by the

required reasonable articulable suspicion, and that the trial court therefore erred by

denying his motion to suppress the evidence obtained from the stop. See State v.

Porter, 2008 ME 175, ¶ 8, 960 A.2d 321 (holding that an investigatory stop of a

vehicle is justified when the police officer has an “objectively reasonable,

articulable suspicion that either criminal conduct, a civil violation, or a threat to

public safety has occurred, is occurring, or is about to occur” based on the totality

of the circumstances (quotation marks omitted)).        The court found, based on

competent evidence in the suppression record, that the officer’s attention was

drawn to Violette’s vehicle because Violette was accelerating the vehicle in such a

manner as to cause smoking tires and a squealing noise that lasted for three to four

seconds. Based on these facts, the court concluded, by a preponderance of the

evidence, that the officer had an objectively reasonable belief that Violette had

violated 29-A M.R.S. § 2079 (2015), which prohibits braking or accelerating that

is “unnecessarily made so as to cause a harsh and objectionable noise.”

      [¶4] We discern no error in the court’s findings of fact or conclusions of

law. See Porter, 2008 ME 175, ¶ 7, 960 A.2d 321 (stating that we review the

suppression court’s findings of fact for clear error and its ultimate legal conclusion
                                                                                 3

de novo); State v. Thurlow, 485 A.2d 960, 963 (Me. 1984) (providing that the

suppression court “alone . . . passes upon the credibility and weight of [the]

testimony and decides what inferences and deductions can reasonably be drawn

therefrom”); see also State v. Hill, 606 A.2d 793, 795 (Me. 1992) (holding that an

officer’s objectively reasonable belief that the defendant was committing a traffic

violation was a sufficient ground to support the stop, even when the officer later

realized that no such traffic violation had occurred).

        The entry is:

                           Judgment affirmed.



On the briefs:

        Jamesa J. Drake, Esq., Drake Law, LLC, Auburn, for appellant
        David L. Violette

        R. Christopher Almy, District Attorney, and Susan J. Pope,
        Asst. Dist. Atty., Prosecutorial District V, Bangor, for appellee
        State of Maine



Penobscot County Unified Criminal Docket docket number CR-2014-3769
FOR CLERK REFERENCE ONLY